Citation Nr: 1748311	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  08-06 553A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Girard Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to December 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a
September 2007 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Cleveland, Ohio which denied entitlement to service connection for a low back disability.  

The Veteran testified at an RO hearing in August 2008.  A copy of the hearing transcript has been associated with the claims file.

The Board denied this claim in May 2010.  In February 2011, the U S Court of
Appeals for Veterans Claims (Court) remanded the case back to the Board pursuant to a Joint Motion for Remand filed by the parties.  The claim was again denied by the Board in July 2012.  In May 2013, the Court remanded the case back to the Board pursuant to a Joint Motion for Remand filed by the parties.  In February 2014, the Board remanded the case for a VA C&P Examination and an addendum opinion.  That development having been completed, the case now returns to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's low back disability is not etiologically related to service.






CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by service, and arthritis may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In statements and testimony in support of his claim the Veteran asserted that he had a back disability as a result of injuries he sustained in basic training and while serving in Germany in 1952 or 1953.  He reported that he had been thrown across the back of a truck by the firing of a cannon training round.  He also stated he had back problems after service and first saw a doctor in 1954 but that the doctor was deceased and his records were unavailable.

The Veteran underwent an enlistment examination in November 1951.  No relevant abnormalities were noted.  Additional service treatment records show the Veteran complained of a backache upon standing any length of time on February 8 1952.  The Veteran also had nocturia and an upper respiratory infection as well as a fever of 101 2 degrees.  There was no report of a specific injury.  He was seen again on February 12 for back pain.  The treatment included oil of wintergreen and pain relief medication.  There were no subsequent reports of pain, treatment, or diagnosis of a back disorder.  The Veteran's December 1953 separation examination revealed a normal clinical evaluation of the spine.

The Veteran underwent a VA examination in July 1959.  No significant abnormalities were noted in the musculoskeletal section of the examination report.  Private medical billing records indicate treatment for chiropractic manipulation and an X-ray examination of the lumbar spine in May 1998.  Additional records dated January 1999 reflect a diagnosis of lumbar disc degeneration.

Private treatment records dated September 2006 show diagnoses of subluxation of the lumbar spine, degenerative disc disease at L2 through S1, lumbar facet syndrome, and probable lumbar spinal stenosis.  Additional records dated November 2006 show the Veteran reported having back pain "for many years" but that it had worsened during the past 18 months.

In his December 2007 notice of disagreement, the Veteran stated that he had been treated for his condition at local hospitals during the 1980's and 1990's, but noted that those records were not available.  In a January 2008 statement, he reported being treated in 1978.

The Veteran submitted an August 2008 letter from Dr. D.A.S who stated that the Veteran had chronic back pain which was likely related to the injury he received while in service in 1952.  An additional opinion, also dated August 2008, from Dr. J.M.T., stated that the Veteran was being treated for chronic low back pain that he developed as a result of a military injury.  The opinion also stated that based on the Veteran's history of complaints, examination, and x ray findings, it was in the realm of reasonable medical possibility that his current complaints were a direct result of this injury. 

The Veteran testified at an RO hearing in August 2008.  He stated he initially injured his back during basic training, and was treated for this in February 1952.  He stated he injured his back again while stationed in Germany around October or November of 1952.  He was in truck performing maneuvers.  The truck was in close proximity to a tank, which fired a 90mm gun.  The discharge caused the Veteran to be thrown from one side of the truck to the other.  He did not go on sick call for his injury.  Rather, he self-treated with medication on and off during service.  He first sought treatment after service in 1954. 

The Veteran was afforded a VA examination in November 2009.  The claims file was reviewed by the examiner, who noted the Veteran's back pain complaints in February 1952.  The Veteran attributed these complaints to carrying a heavy pack.  The Veteran also reported his truck injury during service.  Based on a review of the claims file a history provided by the Veteran and a physical examination the examiner diagnosed multilevel, extensive degenerative discogenic and facet disease throughout the lumbar spine, as well as dextro convex scoliotic curvature.  However, he concluded that these conditions were less likely than not related to service.  While the Veteran reported being jolted in a vehicle and carrying a heavy pack, he was only seen once in service for back pain, at which time he also had an upper respiratory infection and fever.  There were no other entries of back pain in service.  The examiner also noted records from 2006 in which the Veteran reported a 16 month history of back pain.  While there were additional private opinions which attributed the Veteran s back pain to service, no specific event was mentioned.  The examiner found that without a definitive time or description of treatment of a specific injury during service, it was less likely than not that the Veteran's current low back disability was related to service.

An additional opinion from Dr. D.A.S. dated March 2010 stated that the Veteran had chronic back pain that was more likely than not caused by military service.  A supplemental VA opinion was obtained in September 2011.  The claims file was reviewed by the examiner, who concluded that the Veteran's back condition was less likely than not related to service.  He stated that the second entry in the STRs of a back injury which occurred three days after the first entry, did not make a difference to the opinion expressed by the November 2009 examiner, as the Veteran still had a gap of 45 years with no chronicity or care.

A revised opinion from Dr. D.A.S. dated June 2016 stated that the Veteran had been a patient of his for 25 years and suffers from chronic back pain that originally began during his basic training in February 1952.  He continued, stating the Veteran suffers from persistent lower back pain and has multiple x rays and MRI scans and has been evaluated by orthopedists.  A revised opinion from Dr. J.M.T. dated June 2016 stated the Veteran has been a patient of his spanning more than ten years and has consistently complained that his back pain started in the military service.  Dr. J.M.T. noted that the Veteran informed him that he was originally with medication in 1957 through 1959.  He was treated with physical medicine from 1966 to1969.  He was treated with prescription medicines through the mid 1970's.  In 1986, he was treated at Deaconess Hospital for days in traction and then 3 times per week for two months.  He self-treated with OTC medicines for years and was treated at Jewish Hospital in 2003 for two months.  The doctor continues to note that the Veteran was treated at his office in 2007 and again in 2016.  The doctor concludes that it is his opinion that based on his military history of injury and the consistency of his complaints that it is more likely than not that his current back pain originated and was caused by his military service. 

The Veteran was afforded a VA C&P Examination Report in January 2016 with an addendum medical opinion in July 2017.  The examiner noted that the Veteran's in service treatment for back ache was not predisposed to any permanent residuals or chronic disabilities.  The examiner found that based on the evidence of record, the Veteran's diagnosis and development is a condition consistent with the general aging process.  The examiner also reported that there was nothing in the currently available evidence of record to support the claim relating the Veteran's back disability to his time in service.

Analysis

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Service connection may be presumed for certain chronic diseases, to include arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. § 3.309(a) (2016).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2016).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptoms after service may serve as an alternative method of establishing service connection.  38 C.F.R. § 3.303(b) (2016).  Continuity of symptoms may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptoms applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran asserts that his current back disability was caused by his two injuries in service.  In the first injury, he was carrying a 90 pound ruck sack when he stepped in a hole and twisted his back.  In the second injury, he was knocked into the rack at the side of the truck his was riding in by the force of a fired cannon during a basic training exercise.  See February 2008 Statement In Support of Claim; March 2008 VA 9; August 2008 DRO Hearing; January 2016 VA C&P Examination Report.

The Veteran's service treatment records (STRs) show that on February 8, 1952 and February 12, 1952 the Veteran was treated for back ache.  See February 1952 STRs.

The Veteran is competent to describe the alleged injury to his back during service and is competent to relate the history of symptoms and treatment for back pain he has provided, as summarized above.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005) (a lay person is competent to testify as to factual matters of which he has first-hand knowledge through observation or experience). 

The competency of evidence differs, however, from the weight assigned to the evidence, which varies according to its credibility, probative value, and relationship to other items of evidence.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994)(the weight and credibility of testimony, as distinguished from its competency, is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted); accord Rucker v. Brown, 10 Vet. App. 67, 74 1997); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics in its relationship to other items of evidence"); Washington, 19 Vet. App. at 368 (noting that the witness's credibility affects the weight to be given to his testimony). 

The Board finds that the Veteran's alleged history of an in-service back injury is not credible.  Preliminarily, because the alleged injury did not occur in combat, the presumption of credibility accorded lay testimony with respect to combat-related injuries does not apply.  38 U.S.C.A. § 1154 (b) (West 2014); 38 C.F.R. § 3.304 (d); Collette v. Brown, 82 F.3d 389, 393 (Fed.Cir.1996).  In determining whether a claimant's statements are credible, the Board may consider their internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. at 711, aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  Further, while the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("Nor do we hold that the Board cannot weigh the absence of contemporaneous medical evidence against the lay evidence of record."). 

There is no mention of a back injury in the STRs.  As stated above the Veteran's STRs contain two notations of a back ache, one on February 8, 1952 and the other on February 12, 1952.  The first notation notes nocturia and an upper respiratory infection ("URI") with treatment using penicillin.  It makes no mention of a back injury.  The February 12 entry states that the Veteran cannot stand for long periods of time and was treated with oil of wintergreen, but again makes no mention of injury to the back.  See February 1952 STR.  The Board finds it implausible that the STRs would note two instances of back pain and contain no notation regarding injury.  Furthermore, the STRs do not contain any other notation of back related treatment.  Moreover, the Veteran's exit exam does not list any back injuries or complaints.  See February 1953 Separation Exam.  As the Veteran left service in December 1953, this indicates that he continued to serve for over a year without any additional back related complaints. 

As noted above, the Board may weigh the absence of contemporaneous records when assessing the credibility of lay evidence.  Buchanan, 451 F.3d at 1336-37.  However, the absence of evidence does not automatically constitute substantive negative evidence.  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); see also Buchanan, 451 F.3d at 1336-37 (holding that the absence of contemporaneous medical records does not, in and of itself, render lay testimony not credible).  In order to find that silence in the record contradicts lay testimony, the Board "must first establish a proper foundation for drawing inferences against a claimant from an absence of documentation."  Fountain v. McDonald, 27 Vet. App. 258, 272 (2015) (citing Horn v. Shinseki, 25 Vet. App. 231, 239, n.7 (2012) for the proposition that "the absence of evidence cannot be substantive negative evidence without 'a proper foundation . . . to demonstrate that such silence has a tendency to prove or disprove a relevant fact.'").  That foundation may be laid by a finding that the fact at issue would ordinarily have been recorded, in which case the Board may legitimately infer from the absence of such a record that it did not occur.  See id.; Buczynski, 24 Vet. App. at 224 (noting that under FED. R. EVID. 803 (7), "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded"); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-16 (Fed. Cir. 2013) (noting that the Federal Rules of Evidence, including section 803(7), while not controlling in the adjudication of VA benefits claims, provide "useful guidance," and quoting federal case law to the effect that "[t]he absence of a record of an event which would ordinarily be recorded gives rise to a legitimate negative inference that the event did not occur" (internal citation omitted)).  Thus, the Board may infer from silence in the service treatment records that a claimed disease, injury or event did not occur during active service if it finds that the service treatment records are complete "in relevant part," and that the claimed "injury, disease, or related symptoms would ordinarily have been recorded had they occurred."  Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring).  Such a finding constitutes "contradictory" evidence weighing against the credibility of a claimant's testimony.  Id.  In making this determination, the Board must consider whether it is competent to find that a claimed medical issue would ordinarily have been recorded without supporting medical evidence.  Id. at 434; cf. Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is not competent to substitute its own opinion for that of a medical expert).

Here, the STRs appear to be complete, as they span the Veteran's period of service from January 1952 to December 1953, and there is no indication that there are missing STRs.  They include, in pertinent part, his November 1951 enlistment examination, his December 1953 separation exam, and a number of treatment records throughout this period.  Thus, the STRs appear in every way to be complete.

The service treatment records pertaining to the Veteran's service are not merely silent for a back injury, but show complaints of back pain with no mention of an injury.  The fact that there are no further entries noting back pain between February 1952 and the Veteran's separation from service in December 1953, a period of almost two years, strongly indicates that the back pain resolved.  Based on the fact that the Veteran's February 1952 complaints of back pain were recorded, the Board can infer that he was not subsequently treated for back pain, as there are no further notations of back pain in the STR's.  In light of the above, the Board finds that there is sufficient foundation to infer from the silence in the Veteran's STRs that he did not have further back complaints after 1952.  See Kahana, 24 Vet. App. at 440; Fountain, 27 Vet. App. at 272; Horn, 25 Vet. App. at 239.  While the Veteran mentions that going to sick call would lead to penalization through extra duty, this is contradicted by the fact that he was seen twice for a back ache and also later received treatment for a sore foot.  See e.g., August 2008 DRO Hearing; February 1952 STR; May 1952 STR.  As such, the STRs are not merely silent, but reflect treatment for back pain and a sore foot.  In light of this history, the Board finds it implausible that the Veteran would not have complained of back pain after February 1952 if it recurred, and also finds that such complaint would have been recorded.  Thus, the Board concludes that it is not credible that the Veteran had back pain during service after February 1952.  As explained above, the Board also finds it implausible that the Veteran injured his back as described by him, as there is no mention of injury in the STR's documenting his back complaints.  

Service connection may still be granted if all the evidence of record shows that the Veteran's back disability is related to active service.  See 38 C.F.R. §§ 3.303 (d).  However, such a relationship must be established by a medical nexus.  See 38 C.F.R. § 3.303 (a); Walker, 708 F.3d at 1338-1339.  The Board notes that there are several opinions addressing the etiology of the Veteran's condition.  According to the Court, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri v. Brown, 4 Vet App 467 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.

A statement was submitted by Dr. J.M.T. noting that the Veteran originally received treatment for his back in 1957 through 1959; was treated with physical medicine from 1966 through 1969; prescribed with medications through the mid 1970's; treated at Deaconess Hospital spending a few days in traction then returning three times per week for two months in 1986; self-treated with over the counter medications for years; and treated at Jewish hospital in 2003 for 2 months.  See June 2016 Dr. Statement.  However, the doctor also noted that he began treating the Veteran in 2007.  As discussed below, the record before the Board does not establish that the Veteran in fact received treatment for his back beginning in 1957.  The recording of such a history by Dr. J.M.T., who only began treating the Veteran in 2007, does not make such history more credible absent evidence that the physician was relying on a source other than the Veteran's own statements.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a bare transcription of lay history reported by the Veteran, unenhanced by additional comment by the transcriber, does not become competent or credible medical evidence simply because the transcriber is a medical professional).  

The Veteran was offered the opportunity to allow the VA to attempt to retrieve private treatment records dating back to his initial instances of treatment.  However, he responded with a statement asserting further records were not available and all available records had already been provided.  See October 2009 21-4142 Form. 

The Veteran's bare statement that he received such treatment made in support of a claim for benefits, and absent any supporting evidence, is simply not sufficient to establish such treatment or to make an informed determination as to the credibility of that statement.  Otherwise, if such were the case, the combat presumption would be rendered superfluous.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  

The Board also notes that in a June 2016 statement, Dr. D.A.S. mentions that he has treated the Veteran for 25 years.  The record notes the Veteran obtained treatment from Dr. D.A.S. in October 2006 at the Jewish Hospital.  See October 2006 Patient Diagnostic Report.  Nonetheless, the VA has not received any records reflecting treatment prior to this date.  

In August 2008 and June 2016, Dr. D.A.S. stated that the Veteran's current pain originally began during basic training in February 1952.  See June 2016 Dr. Statement; August 2008 Dr. Statement.  Similarly, in August 2008 and June 2016, Dr. J.M.T. stated that it was in the realm of reasonable medical probability that the Veteran's current complaints were a direct result of his reported injury in service.  However, neither doctor provides an explanation in support of the conclusion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions."); Wilson v. Derwinski, 2 Vet. App. 614 (1992) (The Board is free to assess medical evidence and is not obligated to accept a physician's opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that most of the probative value of an opinion comes from its rationale or underlying reasoning).  Thus, they are afforded little probative weight.

Moreover, to the extent the private medical opinions assumed that the Veteran sustained injuries to the back during service as reported by him, and that he had back pain ever since service, this history of an injury to the back is not established by the record, as explained above.  Thus, the conclusions reached are based on an incorrect factual premise, and lack probative value on this basis as well.  Reonal v. Brown, 5 Vet. App. 458 (1993) (holding that a physician's opinion based on an inaccurate factual premise has no probative value).  

The Board has considered the Veteran's opinion that his current back pathology is related to service.  The Veteran is competent to describe the symptoms he has experienced due to his back disability.  However, as a lay person in the medical field, his own opinion that his current low back disability was caused by service, in and of itself, is not competent evidence and thus lacks probative value, for the reasons that follow.  See Layno v. Brown, 6 Vet. App. 465, 470-71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration).  

Lay testimony is competent as to matters capable of lay observation or within a person's first-hand experience, and may be competent evidence with respect to both the diagnosis of a medical condition and its etiology or cause.  Davidson, 581 F.3d at 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  However, lay testimony is not competent with respect to determinations that cannot be made based on lay observation alone due to their medical or scientific complexity.  See Jandreau, 492 F. at 1376-77; Barr, 21 Vet. App. at 309 (2007).  The Board must determine on a case-by-case basis whether lay testimony is competent on the issue in question.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  

The determination in this case is medically complex: whether the Veteran's activities in service may have caused the development of his current pathology of the back many years later, cannot be made based on lay observation alone given the amount of time that elapsed, and because there is no other apparent cause-and-effect relationship that can be readily observed through the senses.  Thus, a determination as to whether the Veteran's activities in-service caused the later development of his current disabilities of the back requires an understanding of how the diagnosed pathology develops over time and under what circumstances it may be related to injury incurred one or more years before such pathology develops or is diagnosed.  This understanding is not a matter of lay observation given the medical complexity involved.  Therefore, competent medical evidence is required.  See Jandreau 492 F. 3d at 1376-77; Barr, 21 Vet. App. at 309; Layno, 6 Vet. App. at 469 (holding that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Accordingly, because he is a lay person in the field of medicine, the Veteran's unsupported opinion is not competent evidence on the issue of whether his current disabilities of the back is medically related to his service, and thus lacks probative value.  See Layno, 6 Vet. App. at 470-71.

Moreover, the Veteran's lay opinion is outweighed by the VA C&P Examination Reports of record, which were rendered by medical professionals who provided a specific explanation based on the Veteran's medical history for the conclusion reached.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (the Board may properly find that a medical professional's opinion carries more weight than that of a lay person, by virtue of the expertise of the former); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has the "authority to discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence"). 

In the September 2011 VA Examination Report, the examiner noted that the Veteran only had two instances of back pain in his STRs.  The STRs did not list any other subsequent reports of pain, treatment, or diagnosis of a back disorder.  The examiner noted the Veteran's two statements regarding a back injury, including that he has been thrown across the back of a truck by the firing of a cannon round.  However, the examiner did not find a relationship between the Veteran's current disability and his military service.  While noting the Veteran's 1998 billing records for chiropractic manipulation, the examiner found that too much time had passed to draw a logical conclusion of chronicity of care between the Veteran's current arthritis and his two 1952 instances of backache, which were three days removed from one another. 

In the June 2016 VA examination report and July 2017 addendum medical opinion, the examiner stated that it is less likely than not that the Veteran's current back condition is due to or caused by military service.  As rationale, the examiner noted that the Veteran's treatment for backache was not predisposed to any permanent residuals or chronic disabilities.  Furthermore, the examiner found that based on the evidence of record, the Veteran's diagnosis and development is a condition consistent with the general aging process.  The examiner noted that there was nothing in the currently available evidence of record to support the claim relating the Veteran's back disability to his time in service. 

The Board finds the VA examiners' opinions highly probative, as they represent the informed conclusions of medical professionals based on a review of the Veteran's medical history, and are supported by explanations that are consistent with the credible evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304 (holding that the probative value of medical opinion comes from its reasoning). 

Accordingly, the preponderance of the evidence weighs against a link between the Veteran's back disability and a relationship to service.  Thus, service connection on a direct basis is not established. 

Service connection for arthritis of the spine is not established based on chronicity or continuity of symptoms.  The Veteran had only two complaints of back ache during service, both within a few days of each other, with no subsequent back problems, and a normal clinical evaluation at separation.  Thus, chronicity is not established.  See 38 C.F.R. § 3.303(b).  As explained above, the evidence of record is not sufficient to show continuity of symptoms after separation, given the long period of time that has elapsed since service without credible evidence of ongoing symptoms.  Rather, the evidence shows that the Veteran's February 1952 back complaints resolved, with no further problems during the remaining period of service, which was about a year and ten months.  Accordingly, service connection is not established under 38 C.F.R. § 3.303(b).  Finally, because the evidence does not show that arthritis of the low back manifested to a compensable degree within one year of separation, service connection cannot be established on a presumptive basis.  See 38 C.F.R. §§  3.307, 3.309(a). 

In sum, the preponderance of the evidence weighs against the claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for a low back disability is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for a low back disability is denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


